Citation Nr: 0803818	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-31 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the veteran's claim 
seeking entitlement to service connection for hypertension.

In June 2007, the Board remanded the case to the RO for a 
video conference hearing.  In December 2007, the veteran and 
his wife appeared and testified at the RO at a video 
conference hearing before the undersigned Veterans' Law 
Judge.  A copy of the transcript is in the record.  The case 
has been returned to the Board for further appellate review.  


FINDING OF FACT

There is no in-service occurrence of hypertension, and the 
veteran's currently diagnosed hypertension is not related to 
service and did not manifest to a compensable degree within 
one year of service separation.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, VA's duty to notify was satisfied by way of a letter 
sent to the appellant in March 2003 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination and/or medical opinion does or 
does not need to be obtained because although there is 
evidence of a current disability of hypertension, there is no 
evidence of hypertension occurring in service or within the 
presumptive one year after service.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Bay Pines VA Medical Center.  The 
veteran submitted private treatment records from December 
1979 through December 1994 and was provided an opportunity to 
set forth his contentions during the December 2007 hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be awarded 
for certain disabilities, such as hypertension, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran contends that he incurred hypertension in 
service.  Service medical records of August and November 1965 
indicate the veteran's blood pressure was 118 over 67, no 
problems were noted and the veteran was deemed fit for 
service.  In the veteran's separation examination of October 
1967, his blood pressure was 158 over 96, but hypertension 
was not noted and the veteran checked "no" in the box 
indicating high or low blood pressure for his report of 
medical history.  Service medical records are otherwise 
negative for any complaints, treatment, diagnoses or reports 
of hypertension.

Private treatment records of December 1979 indicate blood 
pressure of 148 over 90, and those of November 1981 show 
blood pressure of 140 over 98, but no diagnoses of 
hypertension.  In June 1986 and July 1993, the veteran was 
privately diagnosed with borderline hypertension.  While a 
private record of March 1994 indicates elevated blood 
pressure of 150 over 110, other such records of July and 
December 1994 reveal the veteran's hypertension was 
controlled with medication.  

In January 2001, the veteran had an intracerebral hemorrhage 
and private treatment records indicate that he had a many 
year history of hypertension for which he elected no specific 
medical treatment.  February 2001 private records show the 
veteran was medicated for previously untreated hypertension.

VA treatment records of November 2001 reveal the veteran was 
on medication for his hypertension, which was characterized 
as "benign", and his medication had to be changed because 
his blood pressure was too low.  VA treatment records of 
February 2002 indicate the veteran's hypertension was 
controlled with medication. January 2003 VA treatment records 
show the veteran's hypertension was benign.  VA treatment 
records of May and November 2003 show the veteran's blood 
pressure to be benign or controlled.  VA treatment records of 
May through October 2004 note that the hypertension was 
benign, low, good or normal.

At his December 2007 hearing, the veteran and his wife 
testified that the veteran's hypertension was related to his 
service, that he had had headaches after service which he 
treated with aspirin and coffee, and that although he sought 
treatment at the VA, he was told there was nothing wrong.  A 
private physician in 2000 told the veteran that he had a bit 
of high blood pressure, but did not put him on medication.

In this case, the veteran's service entry examination shows a 
normal blood pressure reading, and although the veteran's 
service separation examination revealed a reading of 158 over 
96, the record contains no diagnosis of hypertension and the 
reading does not meet the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 which requires confirmed readings taken 
two or more times on at least three different days with the 
diastolic reading predominantly at 90, and the systolic 
reading predominantly at 160 for a diagnosis of hypertension.  
In addition to the absence of evidence of hypertension in 
service, the evidence is negative for post-service 
complaints, treatment, or findings regarding hypertension 
until 1986 when he was diagnosed with borderline 
hypertension, which is, notably, 19 years after service 
separation.  Additionally, there is no evidence of 
hypertension manifesting to a compensable degree within a 
year of service.  For this reason, service connection for 
hypertension as a presumptive disease is not warranted.  38 
C.F.R. 3.307(a)(3).  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since January 2003 that 
his currently diagnosed hypertension was incurred in service.  
However, in order to render a competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
The evidence weighing against the veteran's claim includes 
the absence of service medical record evidence of complaints, 
findings, or treatment for hypertension and the absence of 
post-service evidence of any complaints, findings, or 
treatment for hypertension until 19 years after service.  
Also weighing against the veteran's claim are private and VA 
treatment records from 1981 through 2004 which offer no 
medical nexus between the veteran's hypertension and his 
service.

After a review of all the evidence of record, the Board finds 
that the veteran's currently diagnosed hypertension is not 
related to service, and did not manifest to a compensable 
degree within one year of service separation.  The first 
medical treatment for hypertension did not occur until 19 
years after service.  For these reasons, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for hypertension is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


